Citation Nr: 1040335	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  09-02 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for posttraumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for a psychiatric disorder, 
to include PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel



INTRODUCTION

The Veteran served on active duty from March 1965 to March 1967, 
with service in the Republic of Vietnam from August 1965 to 
August 1966.

In an unappealed April 2004 rating decision, the RO denied 
service connection for PTSD, noting that the medical evidence 
failed to show a clinical diagnosis of PTSD.

VA recently amended its regulations governing service connection 
for PTSD by liberalizing the evidentiary standard for 
establishing the required in-service stressor, as such this 
change does not constitute a basis on which to reopen a finally-
denied claim for service connection for PTSD because it is 
procedural in nature and does not affect a substantive change in 
the law governing service connection for disabilities.  Routen v. 
West, 142 F.3d 1434, 1442 (Fed. Cir. 1998).  75 Fed. Reg. 39,843, 
39,851 (July 13, 2010).  

The Board acknowledges that, in Clemons v. Shinseki, 23 Vet. App. 
1 (2009), the United States Court of Appeals for Veterans Claims 
(Court) held that, when the Veteran specifically requests service 
connection for PTSD, but the medical record includes other 
psychiatric diagnoses, the claim may not be narrowly construed as 
only a PTSD claim, and should be considered as a claim for a 
psychiatric disorder.  Here, the Veteran has been diagnosed with 
depression and PTSD.

As the Board must first decide whether new and material evidence 
has been received to reopen the Veteran's claim for service 
connection for PTSD before it can address this matter on the 
merits-and in light of the Board's favorable action on the 
Veteran's petition to reopen the claim-the Board has 
characterized the appeal as to this matter as encompassing the 
two issues listed on the title page in accord with Clemons.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The issue of entitlement to service connection for a psychiatric 
disorder, to include PTSD, is being remanded and is addressed in 
the REMAND portion of the decision below and 0is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  
The Veteran will be notified if further action, on his part, is 
required.


FINDINGS OF FACT

1.  In an unappealed April 2004 rating decision, the RO, in part, 
denied service connection for PTSD.

2.  The evidence associated with the claims file since the April 
2004 rating decision includes evidence that is not cumulative and 
redundant of evidence of record at the time of the prior denial 
and relates to an unestablished fact necessary to substantiate 
the claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The April 2004 rating decision, denying service connection 
for PTSD, is final. 38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. 
§§ 3.104, 20.201, 20.1103 (2010).

2.  As evidence received since the April 2004 rating decision is 
new and material, the criteria for reopening the Veteran's claim 
for service connection for PTSD are met. 38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010). Specific to requests to 
reopen a previously-denied claim for service connection, VA must 
provide notice that describes the basis for the previous denial, 
as well as the reopening criteria and the criteria for 
establishing the underlying claim for service connection found to 
be unsubstantiated in the previous denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Given the Board's favorable disposition of the petition to reopen 
the Veteran's previously-denied claim for service connection for 
PTSD, the Board finds that all notification and development 
actions needed to fairly adjudicate the appeal with regard to 
this issue have been accomplished.

II. Petition to Reopen

In an April 2004 rating decision, the RO denied service 
connection for PTSD, noting that the medical evidence failed to 
show a clinical diagnosis of PTSD.  The Veteran did not appeal 
the April 2004 rating decision.  This rating decision is final as 
to the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 20.1103.

However, in May 2006, the RO determined that the evidence was 
insufficient to reopen his claim for service connection for PTSD.  
The Veteran perfected an appeal to the May 2006 denial.

Regarding petitions to reopen filed after August 29, 2001, 38 
C.F.R. § 3.156(a) defines new and material evidence as evidence 
not previously submitted to agency decisionmakers that, by itself 
or when considered with previous evidence of record, related to 
an unestablished fact necessary to substantiate the claim, which 
is neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence associated 
with the claims file since the prior final denial is, in fact, 
new.  As indicated by the regulation cited above, and by judicial 
case law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the claim, 
and is not "merely cumulative" of other evidence that was then of 
record.  This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After evidence 
is determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  
Here, the last final denial was issued in April 2004.  
Furthermore, for purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 512-13 (1992).

Thus, for evidence in this case to be considered new and 
material, the Veteran must submit evidence showing that he has 
been diagnosed PTSD and then that such diagnosis is due to an in-
service stressor.

Here, VA treatment records show that he has been diagnosed with 
PTSD by a VA psychiatrist and a VA psychologist due to combat in 
Vietnam; however, no specific in-service stressor has been 
verified.  The Board finds this evidence provides a reasonable 
possibility of substantiating the claim as it bears directly and 
substantially upon the specific matter under consideration.  
Accordingly, the Board concludes that the criteria for reopening 
the service connection claim for PTSD are met.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence sufficient to reopen a claim for 
service connection for PTSD has been received, to this limited 
extent, the appeal is granted.




REMAND

According to 38 C.F.R. § 3.304(f) (2010), service connection for 
PTSD requires: (1) medical evidence diagnosing the condition in 
accordance with § 4.125(a) (i.e., Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)), (2) a link, 
established by medical evidence, between current PTSD symptoms 
and an in-service stressor, and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  VA treatment 
records reflect that the Veteran has been diagnosed by, and 
treated for, PTSD and depression by a VA psychiatrist and a VA 
psychologist.

With regard to the third PTSD criterion, prior to July 13, 2010, 
evidence of a stressor in service, the evidence necessary to 
establish that the claimed stressor actually occurred varied 
depending on whether it could be determined that the Veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d).  If the evidence establishes the 
Veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships of 
the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f)(2).

Prior to July 13, 2010, where, conversely, a determination is 
made that the Veteran did not "engage in combat with the enemy," 
or the claimed stressor is not related to combat, the Veteran's 
lay testimony alone would not be sufficient to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Rather, in these situations, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies his statements as to the occurrence of 
the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Previously, a medical opinion diagnosing PTSD after the fact did 
not suffice to verify the occurrence of the claimed in-service 
stressor.  See Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

The Veteran's service personnel records, including his DD Form 
214, confirm that he served in Vietnam from August 29, 1965 to 
August 31, 1966; however, they do not show that he engaged in 
combat.  Thus, prior to July 13, 2010, his bare assertion of an 
in-service stressor based on combat in Vietnam was not sufficient 
to establish that it occurred; rather, his stressor should be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. 
at 142.  

His service personnel records show that the Veteran was a light 
truck driver in Vietnam with the 92nd Aviation Company stationed 
at Qui Nhon.  In his first stressor statement received in January 
2003, the Veteran claimed that he was a general supply specialist 
with the 92nd Aviation Company and that his most terrifying, 
life-threatening, or stressful military experiences were: being 
bombed, shelled, mortared, or tripped booby-trap; shipwrecked, 
aircraft shootdown or accident, or vehicle blownup or accident; 
Vietnam prisoners; and seeing American soldiers in body bags.  
However, he did not provide any more details, to include timing 
of the events.  In an August 2006 PTSD questionnaire, the Veteran 
indicated that in the summer of 1966, he saw many American troops 
come to his unit following combat, as they were the depot for 
transferring the wounded and killed in action.  As part of his 
job in supply, he had to provide items to the troops that were 
being airlifted and, thus, he saw many wounded soldiers and 
helped load body bags onto aircraft.  In a March 2008 statement, 
the Veteran indicated that the casualities were especially heavy 
towards the end of August 1966 and this had a profound effect on 
him even though he was never in combat.  The evidence submitted 
by the Veteran provides for possible verification of claimed 
stressors-being bombed, shelled, mortared  during the summer of 
1966 and being a member of a unit that loaded body bags and the 
wounded onto aircraft for transport, especially during August 
1966.  In this regard, the Board notes that the corroboration of 
every detail is not required.  Pentecost v. Principi, 16 Vet. 
App. 124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 307 
(1997)).  However, an attempt was not made to corroborate the 
Veteran's alleged stressors by contacting the U.S. Army and Joint 
Services Records Research Center (JSRRC).  This should be done on 
remand for purposes of developing the claim for PTSD pre-July 
2010.  

In addition, the Board notes that VA recently amended its 
regulations governing service connection for PTSD by liberalizing 
the evidentiary standard for establishing the required in-service 
stressor where the following requirements are satisfied.  First, 
the Veteran must have experienced, witnessed, or have been 
confronted by an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the Veteran or others, and the Veteran's response to 
the event or circumstance must have involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  75 
Fed. Reg. 39,852 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)).  Second, a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, must 
confirm that the claimed stressor is adequate to support a 
diagnosis of PTSD and that the Veteran's symptoms are related to 
the claimed stressor.  Id.  Additionally, there must be in the 
record no clear and convincing evidence to the contrary, and the 
claimed stressor must be consistent with the places, types, and 
circumstances of the Veteran's service.  Id.

These revised regulations became effective July 13, 2010, and 
apply to cases pending before the Board as of that date.  75 Fed. 
Reg. 41,092 (July 15, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)).  On remand, VA should notify the Veteran of the 
revised regulations and give the Veteran another opportunity to 
present information and/or evidence pertinent to his appeal in 
light of the above revisions, to include filling out and 
returning a VA Form 21-0781.

Based on the above, and in light of the fact that it appears that 
the Veteran had service in a location that would involve 
"hostile military activity" as evidenced by the award of a 
Vietnam Service Medal, the Board finds that a psychiatric 
examination to clarify the Veteran's psychiatric diagnosis(es) 
and to obtain an opinion as to the etiology of any diagnosed 
disorder is needed to adjudicate the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran and his 
representative, requesting that the Veteran 
provide sufficient information and, if 
necessary, authorization, to enable VA to 
obtain any additional medical records 
pertaining to his claim that are not 
currently of record.  This letter should also 
apprise the Veteran of the July 2010 
revisions to the regulations pertaining to 
service connection for PTSD.  Send the 
Veteran a VA Form 21-0781 to provide, and 
return, more detailed stressor information.

2.  After completion of 1 above, make a list 
of the Veteran's claimed stressors.

3.  After completion of 1 and 2 above, 
contact the U.S. Army and Joint Services 
Records Research Center (JSRRC), requesting 
that an attempt be made to independently 
verify the Veteran's claimed stressors, to 
include that of being bombed, shelled, 
mortared at Qui Nhon during the summer of 
1966 and being a member of a unit that loaded 
body bags and the wounded onto aircraft for 
transport, especially during August 1966.  At 
a minimum based on the history for the 92nd 
Aviation Company, combined with the Veteran's 
service personal records, his claimed 
stressor statements and questionnaires 
received in January 2003, August 2006, March 
2008 and any newly-submitted stressor 
questionnaire response, for the months of 
June, July and August of 1966, the JSRRC 
should attempt to verify the claimed 
stressors.  In addition, the JSRRC should 
render an opinion as to whether loading body 
bags and the wounded onto aircraft for 
transport was a usual duty performed by the 
Veteran's unit, and similar Army units, and 
service personnel with the Veteran's listed 
MOSs during the Vietnam War.  All records 
and/or responses received should be 
associated with the claims file.

4.  After completion of 1, 2 and 3 above, 
prepare a report detailing the nature of any 
in-service stressor that is established by 
the record.  If none was verified, the report 
should so state.  This report is then to be 
added to the claims file.

5.  After all available records and/or 
responses received from each contacted entity 
are associated with the claims file, arrange 
for the Veteran to undergo a VA psychiatric 
examination in order to determine the nature 
and etiology of any psychiatric disorder(s) 
which may be present, to include PTSD.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the examiner 
designated to examine the Veteran, and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  Any 
further indicated tests and studies (to 
include psychological studies, if warranted) 
should be accomplished (with all results made 
available to the examiner prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

After examining the Veteran and reviewing the 
relevant evidence in the claims file, the 
examiner should identify all current 
psychiatric disorder(s) found.  With respect 
to each psychiatric diagnosis, the VA 
examiner should offer an opinion, consistent 
with sound medical principles, as to whether 
it is at least as likely as not (50 
percent or greater probability) that any 
psychiatric disorder was incurred in or is 
otherwise related to the Veteran's military 
service.

If a diagnosis of PTSD is deemed appropriate, 
the examiner should specifically offer an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran's PTSD is 
related to in-service stressor(s).  The 
examiner should explain how the diagnostic 
criteria are met, and comment upon the link 
between the current symptomatology and the 
Veteran's stressor(s).  In rendering the 
requested opinion, the examiner should 
specifically opine whether or not the claimed 
stressor is related to the Veteran's fear of 
hostile military or terrorist activity.

The examiner should set forth all examination 
findings, along with a complete rationale for 
the conclusions reached, in a printed report.  
If any requested opinion cannot be given, the 
examiner should state the reason(s) why.

6.  After completing the requested actions, 
and any additional notification and 
development deemed warranted, readjudicate 
the Veteran's claim for service connection.  
If any benefit sought on appeal is not 
granted to the Veteran's satisfaction, he and 
his representative should be furnished a 
supplemental statement of the case, and 
afford them the appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


